Citation Nr: 0611049	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-31 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran had active service from April 1946 to September 
1947 and from March 1954 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, and 
is presumed to have been exposed to Agent Orange or other 
herbicide while in active service.

2.  Peripheral neuropathy of the right lower extremity was 
not present in service or within one year of the veteran's 
discharge from service, and it is not etiologically related 
to the veteran's exposure to herbicides or any other incident 
of service, or to a service-connected disability.


CONCLUSION OF LAW

Peripheral neuropathy of the right lower extremity was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the veteran was provided notice consistent with 
the VCAA in October 2002, prior to the initial AOJ decision.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in August 2003 and September 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the veteran was 
advised, by virtue of an August 2004 statement of the case 
(SOC) and June 2005 supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the August 2004 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005)

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2005).  
The specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e) 
(2005).  Moreover, the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii) (2005).  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

III.  Factual Background

The veteran's active duty includes service in the Republic of 
Vietnam during the Vietnam era.  In a March 1977 rating 
decision, the RO granted service connection for diabetes 
mellitus and assigned a 10 percent evaluation.

The veteran's service medical records (SMRs) are entirely 
negative for complaints or symptoms suggestive of peripheral 
neuropathy.  Post-service evidence dated from 1976 to 2003 
shows the veteran first complained of pain and numbness of 
the right lower extremity in 1998.  Electromyography and 
nerve conduction velocity studies (EMG/NCV) findings were 
consistent with severe right L5-S1 radiculopathy with mild 
underlying polyneuropathy.  Subsequent examination in October 
1998 revealed multilevel lumbar spinal stenosis with disc 
herniation L5-S1, with right L5 nerve root entrapment and 
clinical evidence of a right foot drop.  The veteran 
underwent lumbar spine surgery in December 1998.  Post-
surgical reports noted the veteran had been doing well except 
for persistent right foot drop.  

During a March 2003 neurological consultation, the veteran 
reported that six months before he had developed pain on the 
top his foot and around the right calf and inner right thigh.  
A week after the onset of the discomfort, he had noticed a 
right foot drop.  The physician opined that the veteran's 
history and clinical findings were consistent with a right 
foot drop etiology yet to be determined, but which could be 
secondary to a lumbar spine disorder.  EMG/NCV findings were 
consistent with an L5 radiculopathy in the right leg with 
active denervation changes.  There was no evidence of 
polyneuropathy or mononeuropathy.  The abnormal peroneal 
motor response was secondary to the L5 radiculopathy.  

On VA diabetic examination in August 2003, the examiner, in 
discussing the veteran's history, indicated it was 
significant for neuropathy secondary to his diabetes, which 
caused him to have a right foot drop with numbness and pain.  
The physician noted that a neurological examination scheduled 
for the same day would deal with the neurology issue.

The neurology examiner, on the same date as the above 
examination, likewise diagnosed peripheral neuropathy of the 
right leg.  The examiner further noted the veteran's history 
of diabetes and lumbar surgery, and that at the time of the 
surgery on his low back he had developed a foot drop which 
had persisted to the present day.  The veteran also 
complained of numbness on the top of his right foot, which 
was one-sided and only on the top of his foot.  The physician 
diagnosed right foot paresthesias, diabetes mellitus, and 
radiculopathy with residual foot drop secondary to lumbar 
disc disease.  The examiner concluded that the neuropathy in 
the right leg was more likely than not unrelated to the 
diabetes.  His conclusion was based upon the fact that the 
veteran's foot drop occurred after a lumbar laminectomy for 
disc disease, which is a recognized complication thereof.  He 
further stated that diabetes mellitus does not usually 
reflect itself in a motor radiculopathy, but more sensory.  

IV.  Analysis

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for peripheral neuropathy of the right lower 
extremity.  

As noted, the SMRs are negative for any diagnosis of, or 
treatment for, symptoms suggestive of peripheral neuropathy.  
Likewise, no medical records immediately subsequent to 
service contain diagnoses of any pertinent disability.  The 
post-service treatment records confirm the presence of 
peripheral neuropathy in 1998, which was 25 years after his 
retirement from active service in 1973.  That date leaves a 
significant gap between service and the initial confirmation 
of any disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  Further, the 
veteran has not brought forth any competent evidence that 
would establish a nexus between his current symptoms and 
active military service, and no examiner has attributed the 
veteran's peripheral neuropathy of the right lower extremity 
to military service.  

The evidence does include an August 2003 VA examination 
report noting a cursory statement that the veteran's 
neuropathy and right foot drop was secondary to diabetes.  
This medical opinion is of limited probative value, because 
no rationale for the statement was provided, and it was an 
examination for diabetes, not neurological disorders.  The 
Court has indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . . ."  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

On the other hand, the VA neurologist stated the opinion that 
the veteran's neuropathy is not related to diabetes mellitus.  
The Board notes in particular that the neurological 
examination was conducted for the express purpose of 
determining the etiology of the veteran's peripheral 
neuropathy of the right lower extremity.  The opinion was 
based upon a review of the veteran's pertinent medical 
history.  The VA physician properly supported his conclusion, 
noting that the veteran's right foot drop is a recognized 
complication of lumbar laminectomy and that diabetes mellitus 
does not usually reflect itself in a motor radiculopathy, but 
is more sensory.  The examiner also observed that the 
veteran's development of the right foot drop had occurred 
contemporaneously with the surgery on his low back.  The 
Board may adopt a particular medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Therefore, the Board finds the opinion from the VA 
neurology examination to be of greater probative value than 
the diabetes examination.  The diabetic examination report, 
while not discounted entirely, is entitled to minimal, if 
any, probative weight.  

It is established that the veteran was exposed to herbicides 
during his Vietnam service.  38 C.F.R. § 3.313 (2005).  
Beyond those facts, however, there is no medical evidence of 
record that supports a claim for service connection for 
chronic peripheral neuropathy.  While acute and subacute 
peripheral neuropathy are included among the listed 
disabilities under 38 C.F.R. § 3.309(e), chronic peripheral 
neuropathy is not.  Thus, the presumption afforded under 
3.309(e) cannot provide the basis for a grant of service 
connection.  

Therefore, the Board has concluded that the preponderance of 
the evidence is against the claim for service connection on a 
direct, presumptive or secondary basis.


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


